Exhibit 10.1

FIRST AMENDMENT TO AGENT AGREEMENT

THIS FIRST AMENDMENT TO AGENT AGREEMENT (this “Amendment”) dated as of April 21,
2014 is entered into by and between Wunderlich Securities, Inc., a Tennessee
corporation (the “Agent”), and Pinnacle Entertainment, Inc., a Delaware
corporation (the “Company”).

WHEREAS, the Agent and the Company have entered into an Agent Agreement, dated
July 29, 2011 and expiring on July 28, 2014 (the “Original Agreement”), whereby
the Agent agreed to act as the Company’s agent in connection with the
implementation of the Company’s Owner’s Club Stock Program (the “Program”)
pursuant to which the Company originally was authorized to issue up to 200,000
shares of its common stock, par value $.10 per share (the “Stock”), to its
customers as an award for their patronage of the Company’s casinos and as an
incentive to continue such patronage;

WHEREAS, the Company has authorized additional shares of Stock for issuance
under the Program and may now issue up to an aggregate of 550,000 shares of
Stock under the Program;

WHEREAS, the Company desires to continue the marketing program for the Program;

WHEREAS, the Agent and the Company desire to amend the Original Agreement to set
forth the terms on which the Agent would continue to act as the Company’s agent
in connection with the Program; and

WHEREAS, the Agent has agreed to continue acting as the Company’s agent in
connection with the Program on the terms set forth herein.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
in this Agreement and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound hereby, agree as follows:

1. Defined Terms. Capitalized terms used and not otherwise defined in this
Amendment shall have the respective meanings set forth in the Original
Agreement, as amended by this Amendment (collectively, the “Amended Agreement”).

2. Amendments to the Original Agreement. The Original Agreement is hereby
amended as follows:

a. Number of Shares. The first recital, the last sentence of Section 1.1(a) and
the first sentence of Section 3.1(j) of the Original Agreement are each hereby
amended by replacing the number “200,000” appearing therein with the number
“550,000”.

b. Registration Statement. Section 1.1(a) of the Original Agreement is hereby
amended by inserting the following phrase after the Commission File No.
“333-172884” appearing in the first sentence thereof: “or 333-195412, as
applicable”.

c. Bank Credit Facility. Section 1.1(b) of the Original Agreement is hereby
amended by replacing the phrase “Third Amended and Restated Credit Agreement
dated as of February 5, 2010” with the following “Amended and Restated Credit
Agreement, dated as of August 13, 2013.”



--------------------------------------------------------------------------------

d. Accountants. Section 1.1(o) of the Original Agreement is deleted in its
entirety and replaced with the following:

“(o) Ernst & Young LLP, who have certified certain financial statements of the
Company and its consolidated subsidiaries and whose report is incorporated by
reference in the Prospectus, are independent public accountants as required by
the Securities Act and the Rules and Regulations.”

e. Extension of Term. The first sentence of Section 2.1(a) of the Original
Agreement is deleted in its entirety and replaced with the following:

“Subject to the terms and conditions stated herein, the Company hereby appoints
the Agent as the exclusive agent of the Company for a period from the date of
this Agreement until April 20, 2017 for the purpose of receiving Stock issued by
the Company under the terms of the Program and holding such Stock on behalf of
each of the recipients under the Program pursuant to the terms of the Program as
set forth in the Prospectus, as such Prospectus may be amended or supplemented
with the consent of the Agent.”

f. Deletion from Section 2.1(b). Section 2.1(b) of the Original Agreement is
hereby amended by deleting from it the phrase “filed with the Commission as of
the date of this Agreement.”

g. Revision of Compensation. Section 2.1(d) of the Original Agreement is deleted
in its entirety and replaced with the following:

“(d) (i) During the period commencing on the date of this Agreement and ending
on April 20, 2014, for performing the services under this Agreement, the Company
shall pay the Agent a fee equal to $500.00 per customer account established
under the Program, provided that the Agent’s aggregate fees shall not exceed
$275,000.00 during such period, assuming that the Program has no more than 550
customer accounts. In the event that the Program has more than 550 customer
accounts, the Company shall pay the Agent an amount not to exceed $450.00 per
account for each customer account in excess of 550. The first payment of the
fees payable to the Agent shall be made on August 15, 2011 in the amount of
$137,500.00, and subsequent payments each in the amount of $68,750.00 shall be
made on September 15, 2011 and December 15, 2011.

(ii) Commencing on April 21, 2014 and thereafter, for performing the services
under this Agreement, the Company shall pay the Agent a fee equal to $350.00 per
customer account established under the Program.

(iii) The fees set forth in this Section 2(d) are inclusive of any expenses
incurred by the Agent in connection with the performance of services under this
Agreement, except that the Company shall reimburse the Agent for the Agent’s
reasonable out-of-pocket costs and expenses of legal counsel in an amount not to
exceed $35,000.00 for the period commencing on the date of this Agreement and
ending on December 31, 2013, and in an amount not to exceed $35,000.00 for the
period commencing on January 1, 2014 and thereafter.

(iv) The Agent will not charge any fees to a participant in the Program for the
establishment and maintenance of a customer account in connection with the
Program, to the extent the activity in such account relates to the Stock.”

h. Termination. Each of Section 8.1 and Section 8.2 of the Original Agreement is
hereby amended by replacing the phrase “ending on the third anniversary of the
Effective Date” appearing therein with the phrase “ending on April 20, 2017.”

i. Notices. Section 9.1 of the Original Agreement is hereby amended by changing
the Company’s mailing address to the following: “Pinnacle Entertainment, Inc.,
3980 Howard Hughes Parkway, Las Vegas, Nevada 89169, Attention: John A. Godfrey
(facsimile: (702) 541-7773).”

 

2



--------------------------------------------------------------------------------

3. Representations and Warranties of the Company. The Company represents and
warrants to, and agrees with, the Agent that:

a. All necessary corporate action has been duly and validly taken by the Company
to authorize the execution, delivery and performance of this Amendment. This
Amendment has been duly and validly authorized, executed and delivered by the
Company and constitutes and will constitute the legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
affecting creditors’ rights generally, except as enforceability may be subject
to general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law) and except as enforceability may
be limited by state or federal laws or policies relating to the
non-enforceability of the indemnification provisions contained herein.

b. The execution, delivery and performance of this Amendment and the
consummation of the transactions contemplated hereby will not (i) result in a
breach or violation of any of the terms or provisions of, impose any lien,
charge or encumbrance upon any property or assets of the Company and the
Subsidiaries, or constitute a default under, any indenture, mortgage, deed of
trust, loan agreement, license or other agreement or instrument to which the
Company or any of the Subsidiaries is a party or by which the Company or any of
the Subsidiaries is bound or to which any of the property or assets of the
Company or any of the Subsidiaries is subject; (ii) result in any violation of
the provisions of the charter or by-laws (or similar organizational documents)
of the Company or any of the Subsidiaries; or (iii) result in any violation of
any statute or any order, rule or regulation of any court or governmental agency
or body having jurisdiction over the Company or any of the Subsidiaries or any
of their properties or assets, except (in the case of clauses (i) and
(iii) above) as would not reasonably be expected to have a Material Adverse
Effect.

c. All of the representations and warranties contained in the Amended Agreement
are true and correct in all respects as of the date of this Amendment, except to
the extent any such representations and warranties are expressly limited to an
earlier date, in which case, such representations and warranties shall be true
and correct as of such specified earlier date.

4. Conditions to Effectiveness. This Amendment shall become effective upon
satisfaction of the following conditions, as certified in writing by the Agent
to the Company:

a. Each of the Company and the Agent shall have executed this Amendment.

b. The Registration Statement shall have been declared effective or shall have
become effective pursuant to Rule 462 promulgated under the Securities Act. No
stop order suspending the effectiveness of the Registration Statement shall have
been issued, and no proceeding for that purpose shall have been instituted or,
to the actual knowledge of the Company or the Agent, threatened by the
Commission, and any request of the Commission for additional information (to be
included in the Registration Statement or the Prospectus or otherwise) shall
have been complied with to the Agent’s reasonable satisfaction.

c. The Agent shall not have advised the Company that the Registration Statement
or the Prospectus, or any amendment or supplement thereto, contains an untrue
statement of fact that, in the Agent’s reasonable opinion, is material, or omits
to state a fact that, in the Agent’s reasonable opinion, is material and is
required to be stated therein or is necessary to make the statements therein not
misleading.

 

3



--------------------------------------------------------------------------------

d. Brownstein Hyatt Farber Schreck, LLP, special counsel to the Company, shall
have furnished to the Agent its written opinion, as counsel to the Company,
addressed to the Agent and dated the date hereof, in form and substance
reasonably satisfactory to the Agent, substantially in the form attached as
Exhibit A to the Original Agreement.

e. The Agent shall have received from Ernst & Young LLP a letter, in form and
substance satisfactory to the Agent, addressed to the Agent and dated the date
hereof (i) confirming that they are independent public accountants within the
meaning of the Securities Act and are in compliance with the applicable
requirements relating to the qualification of accountants under Rule 2-01 of
Regulation S-X of the Commission, and (ii) stating, as of the date hereof (or,
with respect to matters involving changes or developments since the respective
dates as of which specified financial information is given in the Prospectus, as
of a date not more than three days prior to the date hereof), the conclusions
and findings of such firm with respect to the financial information and other
matters ordinarily covered by accountants’ “comfort letters” to underwriters in
connection with registered public offerings.

f. The Stock shall be included for listing on the NYSE.

g. There shall not have occurred any event that would permit the Agent to
terminate the Amended Agreement pursuant to Section 8.1 of the Amended
Agreement.

5. Effect of Amendment. The Original Agreement, as amended by this Amendment, is
hereby ratified, approved and reaffirmed and, except as expressly amended by
this Amendment, the Original Agreement shall continue in full force and effect
and its terms are incorporated herein by this reference and shall constitute a
part of this Amendment. Any references to the “Agreement” or to the words
“hereof,” “hereunder” or words of similar effect in the Original Agreement shall
mean the Original Agreement as amended by this Amendment. In the event of any
conflict between the Original Agreement and this Amendment, the terms and
conditions of this Amendment shall control.

6. Miscellaneous.

a. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF TENNESSEE WITHOUT GIVING EFFECT TO ANY CHOICE OF
LAW OR CONFLICT OF LAW PROVISION OR RULE (WHETHER OF THE STATE OF TENNESSEE OR
ANY OTHER JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY
JURISDICTION OTHER THAN THE STATE OF TENNESSEE.

b. This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

c. Manual signatures exchanged by facsimile or electronically shall be deemed
original signatures for all purposes.

[SIGNATURE PAGE FOLLOWS]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the date hereof.

 

PINNACLE ENTERTAINMENT, INC. By:  

/s/ John A. Godfrey

Name:   John A. Godfrey

Title:

  Executive Vice President, General Counsel and Secretary WUNDERLICH SECURITIES,
INC. By:  

/s/ Stephen J. Bonnema

Name:   Stephen J. Bonnema Title:   Chief Operating Officer

[Signature Page to First Amendment to Agent Agreement]